This was an action for damages, growing out of alleged misrepresentations as to the boundaries of real estate, commenced by the defendant in error, plaintiff below, against the plaintiffs in error, defendants below. Upon trial to a jury, there was a verdict for the plaintiff in the sum of $1,000, upon which judgment was duly rendered, to reverse which this proceeding in error was commenced.
The errors relied upon all relate (1) to errors of the court in sustaining objections to the introduction of certain evidence; (2) that the demurrer to the evidence ought to, be sustained on behalf of Mollie Lawson, because there is no testimony, either direct or circumstantial, which tends to establish liability against her; and (3) excessive damages appearing to have been given under the influence of passion and prejudice. The second assignment of error must be sustained. We can find no evidence in the record, and none has been called to our attention, which tends to establish any liability on the part of Mollie Lawson. In all other respects, the judgment of the court below is affirmed. There is very little conflict in the evidence on any point except as to the measure of damages, and in that regard the evidence is sufficient to support the verdict.
All the other assignments of error presented relate to alleged defects in the proceedings, and we are not at liberty to reverse the case upon such grounds, unless it appears that the errors complained of affect some substantial right of the adverse party. Mullen v. Thaxton, 24 Okla. 643, 104 P. 359. We have examined all the assignments of error presented by counsel for plaintiffs in error, and are satisfied that none of them affect any substantial right of the plaintiff in error, T. R. Lawson.
There is absolutely nothing in the record indicating that the verdict was in any wise influenced by passion or prejudice on the part of the jury.
The judgment of the court as modified herein is affirmed.
All the Justices concur. *Page 199